859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger J. BURKE, Plaintiff-Appellant,v.Jon P. GALLEY, Warden, Defendant-Appellee.
No. 88-6662.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1988.Decided Sept. 15, 1988.

Roger J. Burke, appellant pro se.
Richard M. Kastendieck, Karen U. Smith, Office of Attorney General of Maryland, for appellee.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Roger J. Burke appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny the appellant's motion for appointment of counsel and a temporary restraining order and we affirm on the reasoning of the district court.*   Burke v. Galley, C/A No. 87-1940-R (D.Md. May 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent that Burke seeks to raise a violation of his equal protection rights or challenge the accuracy of the information contained in his prison file, we also find that he has failed to state a cause of action